~ ~A~o~24~~~B~(R~ev....;.
           '
                         0_2...;./0'-8/....;20....;l9._)'-'Ju"'-'dg'-m""en,;.ti;;;.n;;,.•C;;,;r;;;;im;;;;in;;;;al,;;.Pe;,;;;tty"=C;;;;a;;;;se="(M;.;;o,;,;;d;;;;;ifi;;;;ed"'")- - - - - - - - - - - - - - - - - - - - - : . P . : : . a g " - e    o:;;.f.;_l.
                                                                                                                                                                                                                                              .:...!
                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                 Ik)
                                                              UNITED STATES DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                                                                   JUDGMENT IN A CRIMINAL CASE
                                                 v.                                                                                              (For Offenses Committed On or After November I, 1987)


                                      Tomas Balandran-Murillo                                                                                    Case Number: 3:19-mj-22445

                                                                                                                                                                                                 -----·~--
                                                                                                                                                 Carol n L Olive
                                                                                                                                                 Defendant's Attorney


     REGISTRATION NO. 85888298
                                                                                                                                                                                                           JUN I g 2019
     THE DEFENDANT:
      IZI pleaded guilty to count( s) 1 of Complaint                ~ c.~•;": '' ·               · · .....- ,. ,,,
      D was found guilty to count(-s)----=----------------f-"El"vlttt+c,.~,__,,-,,-1c-.·-;:-:__-,-.•"',.-'c-'-.c;~:,~,.c'"'Ji'-'·li·-J!A
                                                                                                                                                                                                                  -··~----.:._--~~~~~
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                      I
     Title & Section                                       Nature of Offeuse                                                                                                                           Count Number(s)
     8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                                 I

       D The defendant has been found not guilty on count(s)
                                                                                                                                  -------------------
       0 Count(s)                                                                                                                    dismissed on the motion of the United States.
                                   ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:         ·
                                                       ,/
                                                     ,l'J\TIME SERVED                                                                   D                                                                   days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                           Tuesday, June 18, 2019
                                                                                                                                           Date oflmposition of Sentence



                                                                                                                                           IIJdLgOLOCK
                                                                                                                                           UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                                                                                              3:19-mj-22445
